DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/2019 have been fully considered but they are not persuasive. Regarding claim 1 Applicant argues:
“Benitez discloses a multi-dispenser and multi-replenisher and a method for loading it and unloading it that include one loading and unloading subsystem in the form of carts on each of the shelves that form the structure. That is, for each inclined shelve there is another horizontal shelve on with the cart that is the loading and unloading subsystem moves. There is one system on each shelve allowing the system to simultaneously load and unload a number of products equal to the number of inclined shelves of the structure. This teaching cannot be found in Wildenaur.

On Wildenaur there are only two movable subsystems for suppling and removing items located at the ends of the shelves. There are only two for the whole structure…

Furthermore Wildenaur shows ‘transfer members’ and ‘conveyors’ that move on rails along the structure. Not included on my patent.

The loading and unloading subsystems in my invention have a horizontal translational motion parallel to the elongated structure of the central shelving.

” 
However, anticipation requires that a single prior art reference discloses, either expressly or under the principles of inherency, each and every element of the claimed invention.  In re King, 801 F.2d 1324, 1326, 231 USPQ 136, 138 (Fed. Cir. 1986); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ 385, 388 (Fed. Cir.), cert. dismissed, 468 U.S. 1228 (1984).  Anticipation, however, does not require such disclosure in haec verba.  In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977).  In addition, it does not require that the prior art reference "teach" what the application at issue teaches.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Finally, Applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). The arguments submitted above are not convincing because the structure of the prior art can be interpreted in such a way to anticipate claims 1-2, 4-5, and 7. A shelf can reasonably be interpreted as: a flat piece of material fastened a distance above a floor. The prior art has structure which meets this criteria in the elements cited below. As shown below the amendments do not overcome the prior art. Therefore, Applicant’s arguments are not convincing. 
Furthermore, regarding claim 1 Applicant argues:
“The loading and unloading subsystems (carts) in Benitez are automated guided vehicles with wireless control that locate the products in the inclined channels using an optical linear encoder. This teaching cannot be found in Wildenaur.

At Wildenaur the system for moving the goods along the shelves include a vibrating system that displace said goods and a piston assembly. Neither if those are included in my patent….

In Benitez the carts that form the loading and unloading subsystem are wheeled, battery-powered vehicles with optional opportunity charging, driven by electric motors, that travel with guided bearings along a profile in a direction perpendicular to the horizontal shelves over which they travel. This teaching cannot be found in Wildenaur.

In Benitez the carts that form the loading and unloading subsystem include, at their upper section, a container-shaped platform with a protrusion. This teaching cannot be found in Wildenaur. 

In Benitez the optical linear encoder that locate products in the inclined channels includes a photoswitch with opaque marks in front of each inclined channel under simple PLC technology control, communicating with the system via LED lighting. This teaching cannot be found in Wildenaur. 

In Benitez each horizontal shelf has at least one communication area with the pertinent cart, the communication area including a light sensor for identifying when the cart is ready in terms of communication, and N LEDs to send using light 2n different statuses. This teaching cannot be found in Wildenaur. 

In Wilder the whole method depends on vibrators located either on the carts or on the shelves that displace the items of goods along the shelves while in Benitez these item is not present.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant failed to address the prior art rejections under 35 U.S.C. §103 in the arguments submitted above. Therefore, Applicant’s arguments are not convincing.
Furthermore, Applicant did not correct the claim language in such a way as to obviate the previous rejections under 35 U.S.C. §112 (see below for further detail).

Claim Objections
Claim 4 is objected to because of the following informalities:  it is not clear how the claim has been amended.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “there is a support (9) is situated” is grammatically incorrect. It is suggest Applicant disclose: --there is a support (9) situated--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Applicant discloses “by gravity. ff” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "several shelving units" in line 7.  It seems that Applicant is trying to claim –several lateral shelving units--. However, because Applicant discloses “horizontal”, “inclined”, and “lateral” shelf-structures the claim language remains unclear.
Claim 1 recites the limitation "these lateral shelving units" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 depend from claim 1.
Claim 2 recites the limitation "the cart-type rear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the cart-type front" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the dead stop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "their upper section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the container-shaped platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the container-shaped platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the optical linear encoder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the inclined channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bottom part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second product" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the opposite wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upper platform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the protrusion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "using the protrusion (17) of one of its ends the cart momentarily stops" in line 8 (emphasis added).  The wording is not clear. It is suggested Applicant disclose --using the protrusion (17) of one of its ends, then
Claim 13 recites the limitation "while holding the other products of the channel the cart moves backwards" in lines 9-11 (emphasis added).  The wording is not clear. It is suggested Applicant disclose --while holding the other products of the channel, then the cart moves backwards-- to obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wildenaur (USP 4,239,436).
	Regarding claim 1 (AS BEST UNDERSTOOD), Wildenaur discloses an automated multi-dispenser and multi-replenisher of products that consists of an elongated structure (see Figures 7-8), which supports several central shelving units (3) with a set of inclined shelves (3) arranged at different heights one below the other (see Figure 7) and one next to the other (see Figure 6), comprising: 
a plurality of horizontal shelves (20) at each longitudinal side of the elongated structure (see Figure 7); 
several shelving units (8,86)
at least one rear loading subsystem (18) in the form of a cart, which travels over these lateral shelving units (8,86) in order to leave the products on the highest section of the inclined shelves (see Figure 7); 
at least one front unloading subsystem (18) in the form of a cart, which collects the products from the lowest section of the inclined shelves (see Figure 7).
 	Regarding claim 2 (AS BEST UNDERSTOOD), Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1, wherein the cart-type rear loading subsystem (8) and the cart-type front unloading subsystem (8) also cover a plurality of inclined channels including a support (see Figures 7-8).
	Regarding claim 4 (AS BEST UNDERSTOOD), Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1, wherein the support is able to rotate about an axis, comprising a lower section, which is placed in a plane perpendicular to the dead stop, and a terminal section, which is placed in the plane containing the axis (see Figures 7-8).
	Regarding claim 5 (AS BEST UNDERSTOOD), Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 2, wherein the cart-type rear loading subsystem and the cart-type front unloading subsystem include, at their upper section, a container-shaped platform with a protrusion (see Figures 7-8).
	Regarding claim 7 (AS BEST UNDERSTOOD), Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 2, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildenaur (USP 4,239,436) as applied to claims 1-2, 4-5, and 7 above, and further in view of Rallis (USP 7,695,235).
	Regarding claim 3, Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1. However, he does not disclose an automated multi-dispenser and multi-replenisher of products wherein the cart-type rear .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildenaur (USP 4,239,436) as applied to claims 1-2, 4-5, and 7 above, and further in view of Naylor (USP 9,020,632).
	Regarding claim 8, Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1. However, he does not disclose an automated multi-dispenser and multi-replenisher of products wherein the carts and are wheeled, battery-powered vehicles with optional opportunity charging, driven by electric motors, that travel with guided bearings along a profile in a direction perpendicular to the horizontal shelves over which they travel. Naylor discloses an automated multi-dispenser and multi-replenisher of products wherein the carts and are wheeled, battery-.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildenaur (USP 4,239,436) as applied to claims 1-2, 4-5, and 7 above, and further in view of Rose, JR. et al. (USPGPUB 2014/0103062).
	Regarding claim 10, Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1. However, he does not disclose an automated multi-dispenser and multi-replenisher of products wherein each horizontal shelf has at least one communication area with the pertinent cart, the communication area including a light sensor for identifying when the cart is ready in terms of communication, and N LEDs to send using light 2N different statuses. Rose, JR. et al. disclose an automated multi-dispenser and multi-replenisher of products wherein each horizontal shelf has at least one communication area with the pertinent cart, the communication area including a light sensor for identifying when the cart is ready in terms of communication, and N LEDs to send using light 2N different statuses (see N different statuses, as disclosed by Rose, JR. et al., for the purpose of providing light sensors (see paragraph [0200]).
	Regarding claim 11, Wildenaur discloses the automated multi-dispenser and multi-replenisher of products according to claim 1. However, he does not disclose an automated multi-dispenser and multi-replenisher of products wherein each cart features a LED used to signal when it is ready for communication purposes, and N light sensors to receive using light 2N different statuses. Rose, JR. et al. disclose an automated multi-dispenser and multi-replenisher of products wherein each cart features a LED used to signal when it is ready for communication purposes, and N light sensors to receive using light 2N different statuses (see paragraph [0200]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Wildenaur by including an automated multi-dispenser and multi-replenisher of products wherein each cart features a LED used to signal when it is ready for communication purposes, and N light sensors to receive using light 2N different statuses, as disclosed by Rose, JR. et al., for the purpose of providing light sensors (see paragraph [0200]).

Allowable Subject Matter
Claims 6, 9 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
12/28/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655